        Case 1:17-cv-07481-WHP Document 227 Filed 10/11/18 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                  :
 SHERRON PAIGE, et al., individually and          :
 on behalf of all others similarly situated,      :        17cv7481
                                                  :
                              Plaintiffs,         :        SCHEDULING ORDER
                                                  :
               -against-                          :
                                                  :
 NEW YORK CITY HOUSING                            :
 AUTHORITY, et al.,                               :
                                                  :
                              Defendants.         :
                                                  :

WILLIAM H. PAULEY III, Senior United States District Judge:
              The parties having appeared for a status conference on October 11, 2018, this

Court enters the following schedule on consent:

Amended Pleadings

       1. The New York City Housing Authority (“NYCHA”) defendants are directed to
          amend their Answer to the Second Amended Complaint by October 18, 2018 to
          withdraw various affirmative defenses that are not warranted by existing law or are
          unlikely to have evidentiary support.

Supplemental Letter Briefs

       2. Plaintiffs are directed to file a letter by October 18, 2018 addressing the need for
          document discovery concerning the number of families with children in all NYCHA
          developments, as opposed to only those developments where NYCHA acknowledges
          that it knew of the existence of lead paint;

       3. Defendants are directed to file a letter by October 18, 2018 regarding their dispute
          over production of documents previously provided to the United States in connection
          with the Government’s investigation of NYCHA; and

       4. The parties shall file responsive letters by October 22, 2018.
       Case 1:17-cv-07481-WHP Document 227 Filed 10/11/18 Page 2 of 2



Discovery Schedule

      5. All fact discovery shall be completed by July 31, 2019;

      6. Plaintiffs shall serve initial expert disclosures by June 28, 2019;

      7. Defendants shall serve initial expert disclosures by July 15, 2019;

      8. The parties shall exchange initial expert reports by August 15, 2019;

      9. The parties shall exchange rebuttal expert reports by September 17, 2019; and

      10. The parties shall complete all discovery by October 31, 2019.




Dated: October 11, 2018
       New York, New York




                                                2
